238 Ga. 275 (1977)
232 S.E.2d 555
WALL et al.
v.
GEORGIA FARM BUREAU MUTUAL INSURANCE COMPANY.
31750.
Supreme Court of Georgia.
Submitted December 3, 1976.
Decided January 28, 1977.
Smith & Jones, Henry O. Jones, III, for appellants.
Bowles & Bowles, Jesse G. Bowles, Jesse G. Bowles, III, for appellee.
HILL, Justice.
Alleging mutual mistake, plaintiffs sought reformation of the coverage provisions of an insurance policy issued by the defendant. Plaintiff testified on deposition that he requested certain coverage and that the defendant's agent said that such loss would be covered. Defendant's agent denied that such request or admission was made.
The defendant's motion for summary judgment was granted and plaintiffs appeal. Appellee urges that there is not sufficient evidence to authorize reformation based on mutual mistake.
In a suit for reformation based upon mutual mistake, to defeat defendant's motion for summary judgment it is not necessary for the plaintiff to obtain defendant's admission that a mutual mistake occurred. In opposing a motion for summary judgment it is not necessary for the plaintiff to produce sufficient evidence to show that the plaintiff is entitled to the relief sought. See Smith v. Sandersville Production Credit Assn., 229 Ga. 65 (189 S.E.2d 432) (1972) and cits. A genuine issue of material fact existed here.
Judgment reversed. All the Justices concur.